HOLLAND & HART LLP
5441 KIETZKE LANE, SUITE 200
RENO, NV 89511-2094

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00409-MMD-CLB Document 27 Filed 01/27/20 Page 1 of 2

Jeremy J, Nork (SBN 4017)

Frank Z. LaForge. (SBN 12246)
HOLLAND & HART LLP

5441 Kietzke Lane, Suite 200

Reno, NV 89511-2094

Tek: (775) 327-3000 | Pax: (775) 786-6179
jnork@hollandhart.com
fzlaforge@hollandhart.com

Mark J. Butler (pro hae vice)

Mark Butler & Associates

4667 MacArthur Blvd., Suite 200
Newport Beach, CA 92660

Tel: (949) 500-6277 | Fax: (949) 743-2938
mark, butler@mbutler-law.com

Attorneys for Defendant C4M Technology, Inc.

/

 

\/ FILED sovcaininn RE GEEVED
———.. ENTERED ammo SERVED ON

COUNSELIFARTIES GF RECORD

 

JAN 28 2920

 

 

 

 

BY:

CLERK U8 DISTRICT COURT
DISTRICT OF NEVADA

DEPUTY

 

 

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

U.S. ORDNANCE, a Nevada corporation,
Plaintiff,
vy,

CMM TECHNOLOGY, INC., a California
corporation and DOES 1-20, inclusive,

Defendants,

 

 

 

Case No, 3:1

CLP

9-cv-0409-MMD-GBE

STIPULATION FOR SETTLEMENT

CONFERENCE

The parties, by and through their undersigned counsel, hereby stipulate and agree to

submit to a settlement conference before U.S. Magistrate Judge Carla Baldwin, to allow the

parties to address the resolution of this matter without the need for trial, The parties propose that

the settlement conference be held on March 3, 2020, at 9:00 a.m,

 

 
HOLLAND & HART LLP
5441 Kietaice LANE, SUITE 260

RENO, NV 89511-2094

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 3:19-cv-00409-MMD-CLB Document 27 Filed 01/27/20 Page 2 of 2

DATED this 27th day of January, 2020.

isi
Richard G, Campbell, Jr. (SBN 1832)
Sihomara L. Graves (SBN 13239 }
KAEMPFER CROWELL
50 West Liberty Street, Suite 700
Reno, Nevada 89501
Tel; (775) 852-3900 | Fax: (775) 327-2011

Attorneys for Plaintiff
CLS. ORDNANCE

 
 
 

DATED this 27th day of January, 2020

/s/
Jeremy J. Nork (SBN 4017)
Frank Z. LaForge. (SBN 12246)
HOLLAND & HART LLP
5441 Kietzke Lane, Suite 200
Reno, NV 89511-2094
Tel: (775) 327-3000 | Fax: (775) 786-6179

Mark J. Butler (pro hae vice)

Mark Butler & Associates

4667 MacArthur Blyd., Suite 200
Newport Beach, CA 92660

Tel: (949) 500-6277 | Fax: (949) 743-2938

Attorneys for Defendant
CMM Technology, Inc.

ORDER

FAIS SO ORDERED.

 

/UNITED STATES MAGISTRATE JUDGE

Ate: f [2 6/2020

 

 
